Case: 1:21-cv-03630 Document #: 1-3 Filed: 07/09/21 Page 1 of 18 PageID #:36




              Exhibit 3
6/25/2021        Case: 1:21-cv-03630   Document
                            How Does EMSCULPT Work? #: 1-3
                                                    Your   Filed: Questions
                                                         EMSCULPT 07/09/21     Page- HOLDEN
                                                                            Answered 2 of 18TIMELESS
                                                                                             PageIDBEAUTY
                                                                                                     #:37




            How Does EMSCULPT Work? Your
            EMSCULPT Questions Answered
            Body Sculpting




              You’ve probably seen all the “before and after” pictures and heard
              the testimonials.


              And, if you’ve ever undergone any aesthetic procedures or
              considered body contouring, you’ve probably thought about it in
              passing.


              Yes, EMSCULPT is gaining in popularity as a pain-free method for
              fat-burning and muscle-building—most commonly in the
              buttocks/glutes and abs.
https://holdentimelessbeauty.com/2020/04/how-does-emsculpt-work-your-emsculpt-questions-answered/           1/17
6/25/2021        Case: 1:21-cv-03630   Document
                            How Does EMSCULPT Work? #: 1-3
                                                    Your   Filed: Questions
                                                         EMSCULPT 07/09/21     Page- HOLDEN
                                                                            Answered 3 of 18TIMELESS
                                                                                             PageIDBEAUTY
                                                                                                     #:38
             But, like most trends, not all the CORRECT answers are readily
             available. If you’re thinking about the procedure, you’re probably
             looking for a few more concrete facts about EMSCULPT before your
                rst consultation with a practitioner.


             So, we’re providing some in-depth answers to some of the most
             frequently asked questions about EMSCULPT.


             Read below, and learn some valuable information that will help you
             decide whether this non-invasive procedure is for you:




             CAN YOU DEFINE EMSCULPT?


             Of course!


             First and foremost, it’s important to point out that EMSCULPT is a
             device. In fact, it’s a state-of-the-art body contouring machine
             that’s unparalleled in the industry when it comes to burning fat
             and building muscle mass.


             EMSCULPT is something of a pioneer or trailblazer throughout the
             aesthetic enhancement world. It was the rst fat-burning and
             muscle-burning energy device to be approved by the FDA.



                                      What else? EMSCULPT is non-invasive
                                      and won’t produce any amount of pain.


                                      There’s no surgery involved, meaning
                                      you won’t have to miss days of work or
https://holdentimelessbeauty.com/2020/04/how-does-emsculpt-work-your-emsculpt-questions-answered/           2/17
6/25/2021        Case: 1:21-cv-03630   Document
                            How Does EMSCULPT Work? #: 1-3
                                                    Your   Filed: Questions
                                                         EMSCULPT 07/09/21     Page- HOLDEN
                                                                            Answered 4 of 18TIMELESS
                                                                                             PageIDBEAUTY
                                                                                                     #:39
                                      spend time in bed or covered in
                                      bandages.


                                      This impressive piece of technology
                                      does more than any gym or personal
                                      trainer can do for your body.


                                      All the crunches in the world won’t
                                      equal the level of muscle-contraction
                                      that can be achieved through the
                                      EMSCULPT. This seamless body-
                                      contouring procedure offers superior
                                      muscle-toning and fat metabolism,
                                      more than the most advanced physical
                                        tness regime imaginable.


                                      And we aren’t making this up: 7 clinical
                                      studies offer indisputable evidence of
                                      fat-loss and enhanced muscle-
                                      de nition in the buttocks and abs after
                                      4 total treatments.




https://holdentimelessbeauty.com/2020/04/how-does-emsculpt-work-your-emsculpt-questions-answered/           3/17
6/25/2021        Case: 1:21-cv-03630   Document
                            How Does EMSCULPT Work? #: 1-3
                                                    Your   Filed: Questions
                                                         EMSCULPT 07/09/21     Page- HOLDEN
                                                                            Answered 5 of 18TIMELESS
                                                                                             PageIDBEAUTY
                                                                                                     #:40




             WHAT DOES EMSCULPT DO TO MY BODY?


             To really delve into this answer, we need to explore the nature of a
             ‘supramaximal’ muscle contraction:


             This ultra-intense contraction is why one EMSCULPT treatment
             equates to around 20,000 squats or sit-ups. It ne-tunes, tones,
             and de nes your muscles in the most ef cient, pain-free manner.
             Such an outcome is otherwise unobtainable, even after enduring
             the most rigorous exercise.


             These optimized contractions are induced through a technology
             known as HIFEM: High Intensity, Focused Electro-Magnetic energy.


             With such an abundance of magnetic energy, it’s no wonder that
             the contractions are focused enough to trigger lipolysis, causing
https://holdentimelessbeauty.com/2020/04/how-does-emsculpt-work-your-emsculpt-questions-answered/           4/17
6/25/2021        Case: 1:21-cv-03630   Document
                            How Does EMSCULPT Work? #: 1-3
                                                    Your   Filed: Questions
                                                         EMSCULPT 07/09/21     Page- HOLDEN
                                                                            Answered 6 of 18TIMELESS
                                                                                             PageIDBEAUTY
                                                                                                     #:41
             increased fat metabolism.


             It’s the science and various mechanisms involved that ensure
             leaner and more toned areas surrounding your abdominal and
             buttocks, all without the need to go under the knife.



                          Emsculpt® - MOA - buttocks and abdom…
                                                         abdom…




             WHAT EVIDENCE IS THERE THAT EMSCULPT

             WORKS?


             We could scream to the skies about the pinpoint effectiveness and
             pain-free nature of EMSCULPT treatments. However, it all pales in
             comparison to scienti c evidence.


             Over 200 patients participated in 7 different studies focusing
             squarely on EMSCULPT’s impact on the abdomen and buttock
             regions. This research was performed by BTL, the manufacturer of
             the state-of-the-art body-contouring device.




https://holdentimelessbeauty.com/2020/04/how-does-emsculpt-work-your-emsculpt-questions-answered/           5/17
6/25/2021        Case: 1:21-cv-03630   Document
                            How Does EMSCULPT Work? #: 1-3
                                                    Your   Filed: Questions
                                                         EMSCULPT 07/09/21     Page- HOLDEN
                                                                            Answered 7 of 18TIMELESS
                                                                                             PageIDBEAUTY
                                                                                                     #:42
             Via CT scans and MRI studies, BTL used these imaging
             mechanisms to measure fat, while also using ‘before and after’
             photos as reference points. Furthermore, pre-and-post-treatment
             waistline measurements were taken into consideration.


             The results generated a series of averages which served to
             highlight the effectiveness of EMSCULPT.


             Through these pain-free, supramaximal-contraction-based
             treatments, test subjects – on average – saw their fat reduced by
             19% and a 1.5-inch decrease in their waistline. Plus, the added
             muscle mass was exponential at 16%, which was complemented by
             abdominal muscle separation reducing by 11%.


             As if the above evidence wasn’t all the proof you needed, there was
             a 5-times increase in fat metabolism. And, 80% of test subjects saw
             their buttocks lift visibly.


             Most pressingly of all the stats, 96% of patients engaged with BTL’s
             study said they were satis ed.




https://holdentimelessbeauty.com/2020/04/how-does-emsculpt-work-your-emsculpt-questions-answered/           6/17
6/25/2021        Case: 1:21-cv-03630   Document
                            How Does EMSCULPT Work? #: 1-3
                                                    Your   Filed: Questions
                                                         EMSCULPT 07/09/21     Page- HOLDEN
                                                                            Answered 8 of 18TIMELESS
                                                                                             PageIDBEAUTY
                                                                                                     #:43




                                                            BUILD MUSCLE
                                                               & BURN FAT




                                                             NON-INVASIVE
                                                         BUTTOCK LIFTING




                                                                TESTED BY
                                                           PROFESSIONALS




https://holdentimelessbeauty.com/2020/04/how-does-emsculpt-work-your-emsculpt-questions-answered/           7/17
6/25/2021        Case: 1:21-cv-03630   Document
                            How Does EMSCULPT Work? #: 1-3
                                                    Your   Filed: Questions
                                                         EMSCULPT 07/09/21     Page- HOLDEN
                                                                            Answered 9 of 18TIMELESS
                                                                                             PageIDBEAUTY
                                                                                                     #:44




                                                              NO SURGERY
                                                         & NO ANESTHESIA




                                      REQUEST A BODY SCULPTING CONSULTATION




             IF I CHOOSE THIS, HOW MANY TIMES WILL I

             NEED EMSCULPT TREATMENTS?


             The recommended treatment regimen to achieve the best results
             as recommended by BTL is 4 30-minute treatments. It generally
             spans over 2 weeks (meaning there are 2 treatments per week over
             that period).


             Afterward, this initial cycle is frequently followed up with a
             maintenance treatment every 3-6 months.




             WILL I FEEL PAIN DURING EMSCULPT

             TREATMENTS?




https://holdentimelessbeauty.com/2020/04/how-does-emsculpt-work-your-emsculpt-questions-answered/           8/17
6/25/2021       Case: 1:21-cv-03630   Document
                            How Does EMSCULPT Work?#: 1-3
                                                    Your   Filed: 07/09/21
                                                         EMSCULPT             Page -10
                                                                  Questions Answered    of 18TIMELESS
                                                                                     HOLDEN    PageID   #:45
                                                                                                      BEAUTY

             There’s absolutely no doubt that you’ll feel something during an
             EMSCULPT treatment.


             However, you won’t feel any pain.


             It’s more akin to a hyper-tingly, extremely powerful vibration.


             The thinner you are, the more you’ll feel the intensity of the
             sensation—and it might cause you to feel zapped of energy.


             Interestingly, perhaps because the vibrations are so intense, there’s
             something of a tickling sensation that causes patients to laugh.
             However, as the minutes tick away, your body and muscles adjust
             to the ow of the supramaximal contractions.


             Despite that initial adjustment period, at no point will EMSCULPT
             feel even slightly intolerable, as your operator will adjust the
             intensity to your speci c needs.




             AM I THE IDEAL PATIENT FOR EMSCULPT?


             Bear with us for one moment before we directly answer this
             question:


             It’s important to point out that you don’t HAVE to be in optimal
             physical condition to see results from EMSCULPT.


             However, just because you’ll see results without being in good
             shape, it doesn’t necessarily make you ideal for these procedures.

https://holdentimelessbeauty.com/2020/04/how-does-emsculpt-work-your-emsculpt-questions-answered/              9/17
6/25/2021       Case: 1:21-cv-03630   Document
                            How Does EMSCULPT Work?#: 1-3
                                                    Your   Filed: 07/09/21
                                                         EMSCULPT             Page -11
                                                                  Questions Answered    of 18TIMELESS
                                                                                     HOLDEN    PageID   #:46
                                                                                                      BEAUTY

             More speci cally, the most ideal candidates for EMSCULPT are in
             peak physical condition, and they’re looking to ne-tune the hard
             work they’ve already put in.


             You’ll see the best results if you’re putting in time at the gym, yet
             all your crunches and cardio have not yet generated a six-pack and
             an eye-catching buttocks/gluteal region.




             IS EMSCULPT ONLY FOR THE BUTTOCKS AND

             ABS?


             No. It has also received FDA-approval to strengthen, rm and tone
             the arms and calves. The treatments of the arms and legs are also
             backed by clinical studies and show great results in patients
             treated.


             A smaller applicator is used for these treatments than is used for
             the buttocks and abs.


             Some practitioners even use EMSCULPT for areas like the upper
             legs although there has not been a speci c applicator developed
             for this region yet.




             HOW WILL I FEEL AFTER EMSCULPT

             TREATMENTS?




https://holdentimelessbeauty.com/2020/04/how-does-emsculpt-work-your-emsculpt-questions-answered/              10/17
6/25/2021       Case: 1:21-cv-03630   Document
                            How Does EMSCULPT Work?#: 1-3
                                                    Your   Filed: 07/09/21
                                                         EMSCULPT             Page -12
                                                                  Questions Answered    of 18TIMELESS
                                                                                     HOLDEN    PageID   #:47
                                                                                                      BEAUTY

             We’d be lying if we said something with the power of 20,000
             squats and crunches didn’t make you feel anything.


             But the mild muscle soreness and stiffness (similar to what you’d
             feel post-workout) is as intense as the side effects get.


             You will de nitely feel stronger and know that EMSCULPT is
             working.




             HOW LONG WILL IT TAKE TO SEE VISIBLE

             RESULTS AFTER EMSCULPT TREATMENTS?


             According to most patients, you’ll be able to see results after
             approximately 2 – 4 weeks from your nal EMSCULPT session.
             You’ll then continue to notice enhancements in your appearance
             as weeks go by.


             Plus, you’ll feel results immediately following your treatments.


             The results continue to improve in the 3-6 months following a 4-
             session treatment in the abs as the body clears away dead fat cells
             over time.




             WILL THE RESULTS FROM EMSCULPT BE

             PERMANENT?


             The answer to this question is both ‘yes’ and ‘no.’

https://holdentimelessbeauty.com/2020/04/how-does-emsculpt-work-your-emsculpt-questions-answered/              11/17
6/25/2021       Case: 1:21-cv-03630   Document
                            How Does EMSCULPT Work?#: 1-3
                                                    Your   Filed: 07/09/21
                                                         EMSCULPT             Page -13
                                                                  Questions Answered    of 18TIMELESS
                                                                                     HOLDEN    PageID   #:48
                                                                                                      BEAUTY

             Here’s how we can answer ‘yes’ to the question:


             With EMSCULPT’s proven ability to increase metabolism and kill a
             certain percentage of fat cells, the elimination of fat cells is
             permanent. Alternatively, you must consider the remaining fat cells
             that will expand in the case of weight gain.


             Here’s how we can answer ‘no’ to the question:


             While the increase in muscle mass will last about a year, it is still
             technically not permanent if you do not continue a good workout
             regimen. What helps with this is completing a “maintenance
             session” after the initial full treatment package. Following up your
             initial treatment of EMSCULPT with a maintenance session every 3
             – 6 months will help maintain the gains in muscle-tone for much
             longer.


             Also, it’s worth noting that a commitment to physical tness and
             wellness will further maintain the results from your EMSCULPT
             treatments.




             ARE THERE ANY MORE AFFORDABLE, SIMILAR

             ALTERNATIVE TECHNOLOGIES TO EMSCULPT?


             Currently, such as when anything is successful, imitators to
             EMSCULPT are being developed, ready to reach the US market.


             More speci cally, devices such as Allergan’s CoolTone and Cutera’s
             TruSculpt are expected to try to stake their claim in the muscle-
https://holdentimelessbeauty.com/2020/04/how-does-emsculpt-work-your-emsculpt-questions-answered/              12/17
6/25/2021       Case: 1:21-cv-03630   Document
                            How Does EMSCULPT Work?#: 1-3
                                                    Your   Filed: 07/09/21
                                                         EMSCULPT             Page -14
                                                                  Questions Answered    of 18TIMELESS
                                                                                     HOLDEN    PageID   #:49
                                                                                                      BEAUTY

             contouring game.


             Unfortunately for these devices, there’s a distinct lack of clinical
             studies proving their validity and safety.


             Conversely, EMSCULPT has been subject to an array of clinical
             studies that have proven – without question – that it’s both 100%
             safe and effective. BTL, the manufacturer of this revolutionary
             muscle-contouring device, applied tissue biopsies, ultrasounds,
             MRIs, and CT imaging to the many image-based tests.


             The results clearly show muscle growth and a de nite increase in
             muscle bers. Furthermore, there were substantially decreased fat
             levels after test subjects were treated with EMSCULPT.




             WHY SHOULD I CHOOSE HOLDEN TIMELESS

             BEAUTY FOR MY EMSCULPT TREATMENTS?


             Dr. Amanda Holden and her dedicated team take a patient- rst
             approach. They go out of their way to make sure you get your
             desired results.


             In fact, the primary goal at Holden Timeless Beauty is ensuring
             that each patient feels well-educated and 100% at ease with their
             enhancement plan.




https://holdentimelessbeauty.com/2020/04/how-does-emsculpt-work-your-emsculpt-questions-answered/              13/17
6/25/2021       Case: 1:21-cv-03630   Document
                            How Does EMSCULPT Work?#: 1-3
                                                    Your   Filed: 07/09/21
                                                         EMSCULPT             Page -15
                                                                  Questions Answered    of 18TIMELESS
                                                                                     HOLDEN    PageID   #:50
                                                                                                      BEAUTY

             HOW MUCH DO EMSCULPT TREATMENTS

             COST?


             The cost of EMSCULPT treatments varies depending on what area
             is being treated and any given patient’s needs.


             If you want to nd out more about cost, contact us to organize
             your individual consultation. This will provide a more accurate
             picture of what you’ll pay for treatments.




                                          FOR A LIMITED TIME




                                    $500 OFF




                                    EMSCULPT TREATMENTS




https://holdentimelessbeauty.com/2020/04/how-does-emsculpt-work-your-emsculpt-questions-answered/              14/17
6/25/2021       Case: 1:21-cv-03630   Document
                            How Does EMSCULPT Work?#: 1-3
                                                    Your   Filed: 07/09/21
                                                         EMSCULPT             Page -16
                                                                  Questions Answered    of 18TIMELESS
                                                                                     HOLDEN    PageID   #:51
                                                                                                      BEAUTY




                                                                     ABS


                                                    • twice a week for 2 weeks
                                                • four sessions, 30 minutes each




                                                             BUTT LIFT


                                                    • twice a week for 2 weeks
                                                • four sessions, 30 minutes each




                                                                  ARMS




https://holdentimelessbeauty.com/2020/04/how-does-emsculpt-work-your-emsculpt-questions-answered/              15/17
6/25/2021       Case: 1:21-cv-03630   Document
                            How Does EMSCULPT Work?#: 1-3
                                                    Your   Filed: 07/09/21
                                                         EMSCULPT             Page -17
                                                                  Questions Answered    of 18TIMELESS
                                                                                     HOLDEN    PageID   #:52
                                                                                                      BEAUTY


                                                    • twice a week for 2 weeks
                                                • four sessions, 40 minutes each



                                                             CLAIM MY OFFER




                 ← Previous Post                                                                    Next Post →




                                      CALL (760) 274-3160




                                          BOOK NOW



                                      ABOUT US



                                      Our Team

                                      Find A Location

                                      Mobile Events

                                      Blog

                                      Financing

                                      Privacy Policy

                                      Cancellation & No Show Policy


                                      SERVICES



                                      Lip Pop


https://holdentimelessbeauty.com/2020/04/how-does-emsculpt-work-your-emsculpt-questions-answered/                 16/17
6/25/2021       Case: 1:21-cv-03630   Document
                            How Does EMSCULPT Work?#: 1-3
                                                    Your   Filed: 07/09/21
                                                         EMSCULPT             Page -18
                                                                  Questions Answered    of 18TIMELESS
                                                                                     HOLDEN    PageID   #:53
                                                                                                      BEAUTY

                                      Lip Flip

                                      Botox

                                      Dermal Fillers

                                      Liquid Liposuction - Kybella

                                      EMSculpt

                                      Chemical Peels

                                      Microneedling

                                      HydraFacial

                                      Lash Volumizer (Latisse)

                                      Appetite Suppresants

                                      Botox for Men


                                      GET SOCIAL




                                                               


                                     © 2020 HOLDEN TIMELESS BEAUTY. All Rights Reserved.




https://holdentimelessbeauty.com/2020/04/how-does-emsculpt-work-your-emsculpt-questions-answered/              17/17
